UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-4673


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

          v.

DEVON ERIC SMITH,

                        Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-cr-00114-F-2)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas E. Kingsbery, THARRINGTON SMITH, LLP, Raleigh, North
Carolina, for Appellant. Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Devon Eric Smith appeals his conviction and twelve-month

sentence imposed following his guilty plea to simple assault on

a government official, in violation of 18 U.S.C. § 111 (2012).

On   appeal,    counsel    has      filed    a    brief     pursuant       to    Anders    v.

California, 386 U.S. 738 (1967), concluding that there are no

meritorious grounds for appeal but questioning whether Smith was

deprived of his Sixth Amendment right to effective assistance of

counsel.       Smith was notified of his right to file a pro se

supplemental brief but has not done so.                        The Government has

declined to file a response brief.                   Following a careful review

of the record, we affirm.

              Counsel     questions         whether       Smith’s      trial       counsel

rendered      ineffective        assistance.              Claims      of        ineffective

assistance of counsel “are generally not cognizable on direct

appeal . . . unless it conclusively appears from the record that

defense     counsel     did    not     provide       effective        representation.”

United    States   v.     Benton,     523    F.3d     424,    435    (4th       Cir.    2008)

(internal      quotation      marks    omitted).            Rather,    to       allow     for

adequate      development      of     the    record,        ineffective          assistance

claims generally should be raised in a 28 U.S.C. § 2255 (2012)

motion.     See United States v. Baptiste, 596 F.3d 214, 216 n.1

(4th   Cir.    2010).       Because     we       conclude    the     record       does    not

plainly       establish       that     Smith’s        trial         counsel        rendered

                                             2
ineffective assistance, we decline to consider his claim at this

juncture, without prejudice to his ability to raise such a claim

in a § 2255 motion.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Smith’s conviction and sentence.                            This court

requires that counsel inform Smith, in writing, of the right to

petition    the    Supreme      Court    of       the    United     States   for   further

review.    If Smith requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in   this       court        for        leave      to    withdraw    from

representation.       Counsel’s motion must state that a copy thereof

was served on Smith.

               We dispense with oral argument because the facts and

legal    contentions      are    adequately             presented    in   the    materials

before    this    court   and    argument          would    not     aid   the   decisional

process.



                                                                                   AFFIRMED




                                              3